 FRANKLIN THROWING COMPANY153FRANKLIN THROWING COMPANYandUNITED TEXTILE WORKERS OFAMERICA, AFL, PETITIONER.Case No.4-RC-1630.October 29,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Bernard Samoff, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.Since 1947 the Intervenor had bargained with the Employer for theemployees of its Franklin Street, Old Forge, Pennsylvania, plant.The 1-year contract executed as of August 1, 1948,2 as extended, isurged by the Intervenor as a bar to the petition for the contract unit,filed June 12, 1952.3The Petitioner contends that a schism has devel-oped in the contracting union and that the contract therefore cannotbar an immediate election.Local 966 of the Intervenor, comprised of employees of this Em-ployer, held a special meeting on Saturday, June 7, 1952, at the Local'scustomary meeting place.A letter giving notice of this meeting borethe local president's signature, was dated June 3, and was mailed to'Early in the hearing the Intervenor,TextileWorkers Union of America,CIO, objectedto the case being heard at that time in the absence of counsel who usually represents it.We agree that the hearing officer properly overruled this objection;we note,as he observed,that counsel in question had previously acquiesced in the hearing date.Likewise we see no prejudice to the Intervenor in the incorporation In this record ofcertain relevant testimony and exhibits inDuplan Corporation,4-RC-1625, concerningschism within the Intervenor at the joint board and international levels.3This contractcontained a union-security clause the legality of NNhich we do not passupon because of our finding below.3A letterdated August 22, 1949, signed by both parties,extended the contract to March15, 1950, with a provision that either party might amend or terminate by 60-day notice.The record contains no reference to notice to amend or terminate having been given.OnMay 15, 1951,an agreement between the Intervenor and six employers,members of theWyoming Valley Throwsters Labor Committee,specifically extended existing Individualcontracts between the Intervenor and each individual employer,one of whom was thisEmployer,toMarch 15,1954.Under existing Board rules the August 1, 1948, contractbetween the Intervenor and this Employer,so extended,may constitute a bar during thefirst 2 years of the 1951 extension.Interstate Brack Company,91 NLRB 1428.101 NLRB No. 49. 154DECISIONSOF NATIONALLABOR RELATIONS BOARDallmembers.It stated the purpose of the meeting as "whether toremainwith the Textile Workers Union of America, CIO." Severaldays before the meeting a handwritten notice of the meeting, alsostating the purpose, was posted on the plant bulletin board, where theUnion customarily posts its notices.At the meeting the president,who had recently attended the TWUA, CIO convention as a delegatefrom the Local, reported on "the issues that were then dividing" theUnion.Forty members attended 4 and voted unanimously to disaffil-iate from the CIO and affiliate with the AFL, as well as to retain thesame officers until the expiration of their terms.Testimony was notrefuted that "all employees" attended the meeting.Apparently 30 to40 was the average attendance at meetings.At the time of hearing,forms had been executed in connection with the group's applicationfor a charter from the Petitioner.There was testimony that no em-ployees were CIO members at the time of hearing, and that althoughno formal grievances had been processed since the June 7 meeting, atleast one matter had been straightened out by the Employer with theofficers representing the AFL group.The Employer testified thatchecked-off dues were being held in escrow.The Employer is neutral with respect to the contract bar issue.On the above facts we conclude that Local 966 of the Intervenor isdefunct for all practical purposes.In view of this and the scope ofthe disaffiliation action taken by the employees, resulting in confusionin the bargaining relationship, we find that the existing contract isnot a bar to an immediate election.54.The Employer and the Petitioner stipulated that a productionand maintenance unit of the Employer's employees is appropriate.The Intervenor did not object to this unit but would not join in thestipulation.It appears that this Employer has engaged since 1951in a form of multiemployer bargaining. In this regard the recordshows that a committee known as the Wyoming Valley ThrowstersLabor Committee, consisting of six employers," originated in Febru-ary 1951.Testimony by this Employer that the Intervenor had sug-gested this group bargaining principally to negotiate a welfare fundfor the employees of these six employers, all of whom the Intervenorhas represented, was not refuted.It also appearsthat the Committeehas no formal organization, no officers, no written rules or bylaws, andthat it does not bind any member.?The Committee's meetings with4 The number in the unit was estimated as 40 to 60,with not more than 25 working atthe time of the June 7 meeting due to a slack period.S Ordali Foundry,kManufacturing Co., Inc.,98 NLRB 412; see alsoWade Manufactur-ing Company,100 NLRB 1135.6 The six employers were : Franklin Throwing Company, Hess-Goldsmith & Co., Inc.,Kerstetter Silk Throwing Co., Inc., Leon-Ferenbach, Incorporated, Liberty Throwing Co.,Inc., and Plains Throwing Co., Inc.TTestimony in pending cases involving other employers in this group shows that anymember may withdraw on 24 hours'notice. TYRRELL COUNTY LUMBER COMPANY155the Intervenor early in 1951 resulted in a contract, dated May 15, 1951,and signed by each of the six employers and each of the Intervenor'slocals involved, which covered the welfare fund and a wage raise,and extended for 3 years the existing individual contracts of each em-ployer with the Intervenor.This multiemployer agreement containsno reference to hours, holidays, vacations, seniority, and similar mat-ters customarily covered in complete collective bargaining contracts,unless the extension clause is considered to have incorporated eachindividual contract by reference.However, apart from any signifi-cance that the type of contract may have, we conclude that the evidenceas to the reason for joint bargaining, the method employed, and therelatively short period involved, show a lack of real intent by thecontracting parties to bargain on a multiemployer basis.8 In viewof these facts we find the unit requested appropriate.Accordingly we find that all production and maintenance employeesof the Employer at its Franklin Street, Old Forge, Pennsylvania,plant, excluding executives, foremen, clerical employees, guards,watchmen, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]8 SeeJewish Bakery Association,100 NLRB1245; compareTaylorciBoggisFoundryDivision of the ConsolidatedIron-SteelManufacturing Company,98 NLRB 481.TYRRELL COUNTY LUMBER COMPANYandINTERNATIONALWoon-WORKERS OF AMERICA.Case No. 11-CA-317 (formerly 34-CA-317).October 30,195.Decision and OrderOn March 26, 1952, Trial Examiner John H. Eadie issued his In-termediate Report in the above-entitled proceeding, finding that Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to' the Intermediate Report and a supporting brief.'IThe Union filed a motion with the Board requestingthatthe record be reopened forthe purpose of receiving furtherevidence concerning the nature of theRespondent's offerof reinstatement on December10, 1951.However,no showing was made that the profferedevidence was not available eitherto the Unionor the General Counsel at the time of thebearing.Accordingly,the motionis denied.101 NLRB No. 44.